Citation Nr: 0326838	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-06 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for the residuals of an 
epidural block with back pain and numbness of the legs and 
feet, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

REMAND 

The veteran served on active duty from March 1994 to November 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a rating in excess of 10 
percent for the veteran's low back disorder.  By rating 
decision dated in May 2002, the veteran's rating was 
increased to 20 percent.  The veteran has continued her 
appeal.  

The veteran is seeking an increased rating for her service-
connected low back disability that is rated as intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Since the issuance of the supplemental statement of the case, 
the criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293 and for rating injuries of the spine 
were amended in 2002 and 2003.  

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1), which was cited 
in the May 2002 statement of the case, as inconsistent with 
the statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 
7 010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, to ensure due process the case is REMANDED for 
the following action:
1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.

2.  Obtain the records of medical 
treatment since March 2002 from the New 
Orleans VA Medical Center.
3.  Obtain the records of medical 
treatment since June 2002 from R. 
Singleton. M.D., 5640 Read Blvd. Ste. 
300, New Orleans, Louisiana.  

4.  Ask the veteran to provide 
information or evidence pertaining to 
whether she experiences acute symptoms 
due to intervertebral disc syndrome, 
requiring bed rest prescribed by a 
physician and treatment by a physician.  
The information or evidence should 
include the duration of the acute 
symptoms over the past 12 months.  

5.  Ask the veteran to provide 
information or evidence pertaining to 
whether her disability affects her 
employment. 

6.  Schedule the veteran for orthopedic 
and neurological examinations to 
determine the current level of disability 
of the residuals of an epidural block.  
The claims folder must be made available 
to the examiners for review before the 
examinations.  

a.  The orthopedic examination must 
include range of motion testing, 
expressed in degrees, for flexion, 
extension, lateral flexion, and 
rotation.  The examiner is to 
comment on functional loss due to 
pain as evidenced by the visible 
behavior of the veteran and whether 
the pain is supported by adequate 
pathology.  The examiner is also 
asked to express an opinion on 
whether pain could significantly 
limit functional ability on repeated 
use or during flare-ups.  If 
feasible, any such functional loss 
should be expressed in terms of 
additional loss of range of motion.  
b.  The neurological examination 
must include electrodiagnostic 
testing, either nerve conduction 
velocity testing or an 
electromyogram of the peripheral 
nerves affecting the lower 
extremities.  The examiner is asked 
to comment on whether the nerve 
involvement is wholly sensory or 
involves organic changes.  

7.  After the above development has been 
completed, adjudicate the issue.  If the 
determination remains adverse to the 
veteran, she should be provided with a 
supplemental statement of the case and 
the case should be returned to Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




